Citation Nr: 0404270	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1967.  He died in September 2001 and is survived by 
his wife (the appellant).  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  

It is unclear from a statement of the appellant dated in May 
2002 as to whether she is attempting to claim entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).  This 
matter is referred to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  The veteran's certificate of death shows that he died in 
September 2001 as a result of metastatic non-small cell lung 
cancer.

3.  At the time of his death, service connection had been 
established for pneumothoraces, spontaneous, recurrent, with 
post-status thoracotomy and apical pleurectomy.  

4.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.

CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The appellant testified at a 
February 2003 hearing at the RO and later requested that she 
be scheduled for a videoconference hearing before a Veterans 
Law Judge.  In a July 2003 statement, however, the appellant 
indicated that she wished to withdraw her hearing request and 
stated that she had no additional medical information to 
submit.  The Board also notes that the claims file was 
reviewed by an oncologist and a pulmonologist, both of whom 
determined that the veteran's lung cancer was not related to 
his service-connected spontaneous pneumothoraces.  Thus, 
there is no further duty to assist the appellant in 
developing her claim. 

The Board also finds that VA has complied with the duty to 
notify the appellant of the information and evidence that is 
necessary to substantiate her claim.  The Board observes that 
the discussions in the rating decision of November 2001, the 
statement of the case issued in March 2003, as well as the 
RO's letter dated in March 2003 have informed the appellant 
of the information and evidence necessary prove her claim.  
In particular, the Board notes that the March 2003 letter by 
the RO notified the appellant of the evidence, if any, she 
was expected to obtain and which evidence, if any, VA would 
obtain in connection with her claim.  See 38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board notes further, that although the initial 
adjudication in this case occurred in November 2001, and the 
VCAA notice letter was sent to the appellant in March 2003, 
the RO did readjudicate the claim in March 2003.  Further, 
the appellant has had an opportunity to be heard with respect 
to the substantive matters covered in the notice, and in a 
July 2003 statement indicated that she did not have any more 
medical evidence to present at that time.  Moreover, the 
Board finds, in view of the development that has been 
undertaken in this claim, the requirements of the VCAA have 
been met.  

Based on the foregoing, disposition of the appellant's claim 
at the present time is appropriate, as there is no prejudice 
to the appellant in proceeding to consider the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Discussion

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation (DIC) for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R.         § 3.310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The veteran died in September 2001.  The certificate of death 
lists metastatic non-small cell lung cancer as the immediate 
cause of death.  No other underlying or contributing factors 
for the cause of death were listed, and an autopsy was not 
performed.  At the time of his death, service connection was 
in effect for recurrent, spontaneous, pneumothoraces, with 
post-status thoracotomy and apical pleurectomy, rated as 10 
percent disabling.  Service connection for lung cancer had 
never been established. 

The appellant's theory in support of her claim is that the 
veteran's service-connected spontaneous pneumothoraces was 
related to his lung cancer which resulted in death.  For the 
following reasons, the Board finds that the evidence does not 
support the appellant's claim.  

The veteran's service medical records show that he was 
hospitalized in March 1967 after reporting a six-day history 
of right chest pain.  The diagnosis was pneumothorax 
spontaneous, right, recurrent.  A chest tube was inserted for 
three days with subsequent re-expansion of the lung.  It was 
also noted that the veteran had a past history of left 
spontaneous pneumothorax in 1965.  However, none of the 
veteran's service medical records showed any evidence of lung 
cancer. 

Indeed, the veteran's lung cancer was not diagnosed until 
many years after service.  Treatment records from the 
Providence VA Medical Center show that the veteran was 
treated for smoking cessation, back pain, and Raynaud's 
disease from January 1999 to July 2001.  A July 2001 X-ray 
report revealed extensive apical pleural thickening and 
apical scarring tending along the diaphragm, considered 
likely old pleural reaction at the right base. 

In August 2001, the veteran was seen at Cape Cod Hospital for 
a fourteen-week history of mid and upper back pain, 
difficulty breathing and significant weight loss.  The report 
documented the veteran's history of status post spontaneous 
pneumothorax in the 1960's, and noted that he smoked a pack 
of cigarettes a day.  The diagnostic impression was spinal 
cord compression with probable lung cancer.  The veteran was 
admitted to that facility again in August 2001, at which time 
he was diagnosed with metastatic non-small cell lung cancer. 

Based on the foregoing, the RO developed the claim under the 
VCAA by requesting an expert medical opinion.  In September 
2001, a VA oncologist reviewed the claims file and provided 
the following opinion:

There is no clear relationship between this 
[veteran's] previous service connected illness of 
recurrent spontaneous pneumothoraces s/p surgery 
with the development of his cancer; additionally 
there is absolutely no relationship to the tempo of 
his illness.  The above mentioned [past medical 
history] did not aggravate or accelerate his cancer 
beyond the normal expected progression.  It is more 
likely than not that this [veteran's] cancer was 
not related to the [past medical history] discussed 
above.  It may be worthwhile to obtain an opinion 
from a pulmonologist as well. 

(Emphasis in the original).  As a result of this opinion, a 
VA pulmonologist also reviewed the veteran's claims file in 
March 2003.  Based on her review, the pulmonologist stated 
that she was not aware of any association between the 
veteran's service-connected disability (spontaneous 
pneumothoraces, treated with pleurectomy) and his death from 
metastatic non-small cell carcinoma.  She then opined that it 
was more likely than not that the veteran's cancer was not 
related to his service-connected disability. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The veteran's cancer was first 
diagnosed many years after service, and no medical evidence 
indicates that this condition was related to his service-
connected pneumothoraces, spontaneous, recurrent, with post-
status thoracotomy and apical pleurectomy.  The Board places 
significant probative value on the opinions provided by the 
VA oncologist and pulmonologist, both of whom determined that 
there was no relationship between the veteran's lung cancer 
and his service-connected disability.  Both opinions were 
based on a review of the claims file and have not been 
refuted by any medical evidence.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another).

The Board also reviewed numerous articles from medical 
journals submitted by the appellant and her representative.  
However, since none of these articles specifically addresses 
the veteran's medical condition, they are of little probative 
value.  The Board has also considered the appellant's own 
statements in support of her claim, including testimony 
presented at a hearing held at the RO in February 2003.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the appellant 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause of the veteran's 
death, her lay statements are of little probative value and 
cannot serve as a basis for granting her claim.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband 
but may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



